DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Species 2 in the reply filed on 06/20/2022 is acknowledged.  The traversal is on the ground(s) that “there is no serious burden to examine all of the claims at least because a complete and thorough search for the elected invention/claims would include searching classes and subclasses that encompass the non-elected invention/claims.”  This is not found persuasive because as relayed in the election requirement mailed 4/18/2022 a different field of search is required when searching the structure of the locking member 220, engaging member 326 or bushing 520. Different classes/subclasses, and different search queries are required for each species. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 21-40 are pending. Claims 22-25, 27, 33-36 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the head slot must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide clear support for the claim terminology.  CFR 1.75(d)(1) and MPEP § 608.01(o) require that terms and phrases used in the claims find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.  Specifically, the term head slot does not appear on the specification.   
Correction of the following is required:
Support and identification of the claimed “head slot” recited in claim 21 is required.

Claim Objections
Claim 28 is objected to because of the following informalities:
In claim 28 insert --head-- between “interior” and “portion”; insert --the-- before “proximal”; and replace “proximal portion of the head” with --proximal head portion--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 26, 28-32, 37 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 21, line 8, applicant recites “the proximal portion and the distal portion.” It is unclear if Applicant is referring back to the previously recited proximal shank portion (line 2), distal shank portion (line 2), or the previously recited proximal head portion (line 5), distal head portion (line 5). 
	Claims 21, 28 and 29 claim a head slot which is not specifically identified in the Drawings or described in the Specification. It is unclear what the claimed head slot entails. For purposes of examination the examiner has interpreted the head slot to be the threaded region 226 because claim 28 recites that the head slot extends into the interior head portion from the proximal end of the proximal head portion. It is noted that claim 29 goes on to recite that that head slot is sized such that the engaging member is under compression when the engaging member is disposed within the head slot. This recitation is not supported or disclosed in the Specification. It is unclear where the compression occurs on the engaging member 228, and it is unclear what structure is applying the compression to the engaging member.  
Concerning claim 31 recites the limitation "the first vertebral anchor" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Concerning claim 39 recites the limitation "each head" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 39 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Independent claim 32 recites all the structure recited in dependent claim 39.  See lines 7, 11 and 12 of claim 32. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21, 26, 28, 30, 32, 37 and 39 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Holt (U.S. 2008/0021469 A1).
Concerning claim 21, Holt discloses a vertebral anchor system comprising: a threaded shank comprising a proximal shank portion (see Fig. 2 below) and a distal shank portion (see Fig. 2 below)  configured to engage bone; a head (see Fig. 2 below) including two open sides, the head comprising: a distal head portion (see Fig. 2 below) couplable to the proximal shank portion; a proximal head portion (see Fig. 2 below) open at a proximal end (see Fig. 2 below); a channel (see Fig. 2 below) configured to receive a connection member therethrough; an interior head portion (see Fig. 2 below) extending between the proximal head portion and the distal head portion; and a head slot (as best understood – see Fig. 2 below) extending into the interior head portion; a locking member receivable within the interior head portion to partially enclose the two open sides, the locking member (see Fig. 2, element 22) to secure the connection member (10) between the locking member (22) and the channel (see Fig. 2 below); and an engaging member (24) receivable in the head slot to retain the locking member within the head portion.
[AltContent: connector][AltContent: textbox (Distal Locking Portion)][AltContent: arrow][AltContent: textbox (Head Slot)][AltContent: arrow][AltContent: textbox (Interior Head Portion)][AltContent: connector][AltContent: textbox (Channel)][AltContent: arrow][AltContent: textbox (Proximal End)][AltContent: arrow][AltContent: textbox (Proximal Head Portion )][AltContent: arrow][AltContent: textbox (Distal Head Portion )][AltContent: connector][AltContent: textbox (Head)][AltContent: arrow][AltContent: textbox (Distal Shank Portion)][AltContent: textbox (Proximal Shank Portion)][AltContent: arrow][AltContent: textbox (Engaging Member)]
    PNG
    media_image1.png
    781
    460
    media_image1.png
    Greyscale

Concerning claim 26, wherein the locking member is concave at a distal locking portion (see Fig. 2 above) to create, together with the channel (see Fig. 2 above), an aperture to receive the connection member (10) therethrough.
Concerning claim 28, as best understood, wherein the head slot (see Fig. 2 above) extends into the interior head portion from the proximal end of the proximal head portion (see Fig. 2 above).
Concerning claim 30, wherein the engaging member (24) is configured to retain the locking member (22) within in the head without applying a clamping force on the connection member (10). It is noted that until the engaging member is fulling threaded the connection member does not receiving a clamping force but the locking member is held within the head. 
Concerning claim 37, wherein the locking member (22) is concave at a distal locking portion to create, together with the channel (see Fig. 2 above), an aperture to receive the connection member (10) therethrough, and wherein the engaging member (24) is configured to retain the locking member (22) within in the head without applying a clamping force on the connection member. It is noted that until the engaging member is fulling threaded the connection member does not receiving a clamping force but the locking member is held within the head. 
Concerning claims 32 and 39, Holt discloses a vertebral anchor system comprising: a shank (see Fig. 2, element 14) configured to engage bone: a head (see Fig. 2 above) including two open sides and a distal head portion (see Fig. 2 above) couplable to the shank, the head comprising: a channel (see Fig. 2 above) configured to receive a connection member (10) therethrough; an interior head portion (see Fig. 2 above); and a head slot (see Fig. 2 above) extending into the interior head portion; a locking member (22) receivable within the interior head portion to partially enclose the two open sides, the locking member to secure the connection member (10) between the locking member (22) and the channel (see Fig. 2 above); and an engaging member (24) receivable in the head slot to retain the locking member within the head portion.
Allowable Subject Matter
Claim 38 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773